UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4325


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

QUINCY WILLIAMS, a/k/a Bandana,

                Defendant   - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00288-WDQ-19)


Submitted:   September 12, 2011         Decided:   September 27, 2011


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


G. Godwin Oyewole, McLean, Virginia, for Appellant.         Jonathan
Biran, Assistant United States Attorney, Baltimore,        Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Quincy      Williams      pled     guilty       pursuant         to    a     plea

agreement         to    conspiracy      to   participate           in    a    racketeering

enterprise, in violation of 18 U.S.C. § 1962(d) (2006), and was

sentenced to 121 months in prison.                  Counsel has filed an appeal

pursuant to Anders v. California, 386 U.S. 738 (1967).                                   In the

Anders   brief,         counsel    states    that      there       are   no    meritorious

grounds for appeal, but nonetheless asks this court to conduct

an Anders review.            Counsel has also moved for permission to

withdraw from further representation of Williams.                             Williams has

not filed a pro se supplemental brief, despite receiving notice

of his right to do so.                  The Government moves to dismiss the

appeal, in part, based on the appellate waiver in Williams’ plea

agreement.         We deny counsel’s motion to withdraw, dismiss the

appeal in part, and affirm in part.

              A    defendant      may   waive    the    right      to    appeal     if     that

waiver   is       knowing    and     intelligent.            See    United      States       v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                           Our independent

review   of       the    record    supports      the    conclusion           that   Williams

voluntarily        and    knowingly      waived        his   right       to    appeal       any

sentence within or below an advisory Guidelines range resulting

from an adjusted base offense level of thirty-one.                                  Thus, we

conclude that the waiver is valid and enforceable.



                                             2
             However,    even    a     valid        waiver      does   not   waive     all

appellate claims.        Specifically, a valid appeal waiver does not

preclude a challenge to a sentence on the ground that it exceeds

the    statutory     maximum     or       is       based   on    a     constitutionally

impermissible factor such as race, arises from the denial of a

motion to withdraw a guilty plea based on ineffective assistance

of counsel, or relates to claims concerning a violation of the

Sixth Amendment right to counsel in proceedings following the

guilty plea.       See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Craig, 985 F.2d 175, 178 (4th

Cir. 1993).        Moreover, the appellate waiver in Williams’ plea

agreement did not waive any claims Williams may have pertaining

to    his   conviction   or     to    a   sentence         calculated     based   on    an

adjusted base offense level greater than thirty-one.                          Williams

raises no claims that fall outside the scope of his appellate

waiver and does not oppose the Government’s motion.                           Thus, we

grant the Government's motion to dismiss in part.

             Although we are charged under Anders with reviewing

the record for unwaived error, we have reviewed the record in

this case and have found no unwaived and meritorious issues for

appeal.     We therefore deny counsel’s motion to withdraw, dismiss

the appeal in part and affirm in part.                     This court requires that

counsel inform Williams, in writing, of his right to petition

the Supreme Court of the United States for further review.                             If

                                               3
Williams requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on Williams.

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                    4